NO. 07-07-0419-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                  JANUARY 11, 2008

                         ______________________________


                     RICHARD HARLAN CHAPMAN, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

            FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                 NO. 4078; HONORABLE STEVE EMMERT, JUDGE

                        _______________________________

Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                             ABATEMENT AND REMAND


      Pursuant to a guilty plea, Appellant, Richard Harlan Chapman, was convicted by the

trial court of possession of marihuana in an amount of 2,000 pounds or less but more than

50 pounds. Punishment was assessed at sixteen years confinement and a $10,000 fine.

The clerk’s record filed on January 4, 2008, contains the Trial Court’s Certification of
Defendant’s Right of Appeal. However, the form does not comply with Rule 25.2(d) of the

Texas Rules of Appellate Procedure nor is it signed by Appellant as required by the Rule.1


       Consequently, we abate this appeal and remand the cause to the trial court for

further proceedings. Upon remand, the trial court shall utilize whatever means necessary

to secure a Certification of Defendant’s Right of Appeal in compliance with Rule 25.2(d).2

Once properly executed, the certification shall be included in a supplemental clerk’s record

and filed with this Court on or before January 31, 2008.


       It is so ordered.


                                                 Per Curiam


Do not publish.




       1
       Rule 25.2(d) was amended to require that a defendant sign the certification and
receive a copy. The amendment became effective September 1, 2007.
       2
      The proper form for Certification of Defendant’s Right of Appeal is contained in
Appendix D of the supplement to the Texas Rules of Appellate Procedure.

                                             2